 



 

 

Exhibit 10.1

 

Employment AGREEMENT

 

THIS EMPLOYMENT AGREEMENT is entered into this ____ day of April, 2014, between
Community Bank Shares of Indiana, Inc., an Indiana corporation (the
“Corporation” or the “Employer”), and James D. Rickard (the “Executive”).

 

RECITALS

 

1.                  The Employer and the Executive entered into that certain
Agreement dated July 26, 2000, as amended by Amendment No. 1 dated as of
November ___, 2006 (as amended, the “Prior Agreement”), which Prior Agreement
was designed to induce the Executive to serve as the President and CEO of the
Employer and which Prior Agreement is still in effect.

 

2.                  The Employer and the Executive wish to amend and restate the
Prior Agreement through substituting in its entirety this Agreement for the
Prior Agreement.

 

NOW THEREFORE, in consideration of the premises and the mutual agreements
contained, the parties hereby agree as follows:

 

1.                  Definitions. The following words and terms shall have the
meanings set forth below for the purposes of this Agreement:

 

(a)                Base Salary. “Base Salary” shall have the meaning set forth
in Section 3(a) hereof.

 

(b)               Cause. Termination of the Executive’s employment for “Cause”
shall mean termination because of personal dishonesty, incompetence, willfull
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willfull violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order or a material breach of any provision of this Agreement
by the Executive.

 

(c)                Change in Control of the Corporation. A “Change in Control of
the Corporation” shall be determined in accordance with the definition of “a
change in the ownership or effective control of the [C]orporation, or in the
ownership of a substantial portion of the assets of the [C]orporation” under
Section 409A, and the regulations and other guidance promulgated thereunder
(collectively, “IRC 409A”), of the Code; provide, however, that the contemplated
share exchange between the Employer and First Financial Service Corporation, and
the related private placement of the common stock of the Employer in a PIPE
offering, shall not be deemed a Change in Control of the Corporation.

 

(d)               Code. “Code” shall mean the Internal Revenue Code of 1986, as
amended

 

(e)                Date of Termination. “Date of Termination” shall mean (i) if
the Executive’s employment is terminated for Cause or for Disability, the date
specified in the Notice of Termination, and (ii) if the Executive’s employment
is terminated for any other reason, the date on which a Notice of Termination is
given or as specified in such Notice.

 



 

 

 

(f)                Disability. Termination by the Employer of the Executive’s
employment based on “Disability” shall mean termination because of any physical
or mental impairment which qualifies the Executive for disability benefits under
the applicable long-term disability plan maintained by the Employer or any
subsidiary or, if no such plan applies, which would qualify the Executive for
disability benefits under the Federal Social Security System.

 

(g)               IRS. IRS shall mean the Internal Revenue Service.

 

(h)               Notice of Termination. Any purported termination of the
Executive’s employment by the Employer for any reason, including without
limitation for Cause, Disability or Retirement, or by the Executive for any
reason, shall be communicated by written “Notice of Termination” to the other
party hereto. For purposes of this Agreement, a “Notice of Termination” shall
mean a dated notice which (i) indicates the specific termination provision in
this Agreement relied upon, (ii) sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated, (iii) specifies a Date of
Termination, which shall be not less than thirty (30) nor more than ninety (90)
days after such Notice of Termination is given, except in the case of the
Employer’s termination of Executive’s employment for Cause, which shall be
effective immediately; and (iv) is given in the manner specified in Section 11
hereof.

 

(i)                 Retirement. Termination by the Employer of the Executive’s
employment based on “Retirement” shall mean voluntary termination by the
Executive in accordance with the Employer’s retirement policies, including early
retirement, generally applicable to their salaried employees.

 

2.                  Term of Employment.

 

(a)                The Employer hereby employs the Executive as President and
Chief Executive Officer and Executive hereby accepts said employment and agrees
to render such services to the Employer on the terms and conditions set forth in
this Agreement. The initial term of employment under this Agreement shall be for
two years, commencing on the date of this Agreement and shall extend each year
for an additional year on each annual anniversary of the date of this Agreement
such that at any time the remaining term of this Agreement shall be from one to
two years, unless either party shall notify the other of its intention to stop
such extensions. If the Board of Directors or the Executive elects not to extend
the term, it shall give written notice of such decision to the other party not
less than thirty (30) days prior to any such annual extension date. If any party
gives timely notice that the term will not be extended as of any annual
extension date, then this Agreement shall terminate at the conclusion of its
remaining term. References herein to the term of this Agreement shall refer both
to the initial term and successive terms.

 

(b)               During the term of this Agreement, the Executive shall perform
such executive services for the Employer as may be consistent with his titles
and from time to time assigned to him by the Employer’s Board of Directors,
provided, however, such executive services shall not be materially changed from
the Executive’s present duties as President and Chief Executive Officer without
the Executive’s express written consent, which consent may be withheld in the
sole discretion of the Executive.

 



 

 

 

3.                  Compensation and Benefits.

 

(a)                The Employer shall compensate and pay Executive for his
services during the term of this Agreement at a minimum base salary of $400,000
per year (“Base Salary”), which may be increased from time to time in such
amounts as may be determined by the Board of Directors of the Employer.

 

(b)               During the term of the Agreement, Executive shall be entitled
to participate in and receive the benefits of any pension or other retirement
benefit plan, profit sharing, stock option, employee stock ownership, bonus or
other plans, benefits and privileges given to employees and executives of the
Employer, including life, medical, dental and disability insurance coverage, to
the extent commensurate with his then duties and responsibilities, as fixed by
the Board of Directors of the Employer; provided, however, the Employer shall
provide health insurance for the benefit of the Executive commencing upon the
date of this Agreement. The Employer shall not make any changes in such plans,
benefits or privileges which would adversely affect Executive’s rights or
benefits thereunder, unless such change occurs pursuant to a program applicable
to all executive officers of the Employer. Nothing paid to Executive under any
plan or arrangement presently in effect or made available in the future shall be
deemed to be in lieu of the salary payable to Executive pursuant to Section 3(a)
hereof. Notwithstanding the foregoing, nothing contained in this Agreement shall
require the Executive to participate in any tax qualified or non-qualified
benefit plan of the Employer.

 

(c)                During the term of this Agreement, the Employer shall obtain
and maintain term life insurance for the Executive with a death benefit of at
least two (2) times the Executive’s Base Salary, up to a maximum benefit of
$500,000, with such beneficiary as determined by the Executive.

 

(d)               During the term of this Agreement, the Employer shall provide
the Executive with coverage for supplemental long-term disability insurance.

 

(e)                During the term of this Agreement, the Executive shall be
entitled to five weeks of paid annual vacation. The Executive shall not be
entitled to receive any additional compensation from the Employer for failure to
take a vacation, nor shall the Executive be able to accumulate unused vacation
time from one year to the next, except to the extent authorized by the Board of
Directors of the Employer.

 

(f)                During the term of this Agreement, the Employer shall either
provide the Executive with the use of an automobile comparable to that
customarily provided for a chief executive officer by comparable financial
institutions or a monthly cash allowance for an automobile in an amount to be
mutually agreed upon by the Executive and the Employer.

 

4.                  Expenses. The Employer shall reimburse Executive or
otherwise provide for or pay for all reasonable expenses incurred by Executive
in furtherance of, or in connection with the business of the Employer,
including, without limitation, traveling expenses, and all reasonable
entertainment expenses (whether incurred at the Executive’s residence, while
traveling or otherwise), subject to such reasonable documentation and other
limitations as may be established by the Board of Directors of the Employer. If
such expenses are paid in the first instance by Executive, the Employer shall
reimburse the Executive therefor.

 



 

 

 

5.                  Termination.

 

(a)                The Employer shall have the right, at any time upon prior
Notice of Termination, to terminate the Executive’s employment hereunder for any
reason, including without limitation termination for Cause, Disability or
Retirement, and Executive shall have the right, upon prior Notice of
Termination, to terminate his employment hereunder for any reason.

 

(b)               In the event that (i) Executive’s employment is terminated by
the Employer for Cause, Disability or Retirement or in the event of the
Executive’s death, or (ii) Executive terminates his employment hereunder other
than following a Change in Control of the Corporation or a material breach of
this Agreement by the Employer which has not been cured in accordance with the
terms of this Agreement, Executive shall have no right pursuant to this
Agreement to compensation or other benefits for any period after the applicable
Date of Termination, except for rights with regard to any vested stock options,
restricted stock units or the like granted to the Executive, which shall be
governed by the terms of the options or restricted units grant and the
Employer’s stock award plan that such options or restricted units were granted
under.

 

(c)                In the event that Executive’s employment is terminated by the
Employer for other than Cause, Disability, Retirement or the Executive’s death,
or such employment is terminated by the Executive due to a material breach of
this Agreement by the Employer which has not been cured within fifteen (15) days
after a written notice of non-compliance has been given by the Executive to the
Employer, and as of Executive’s Date of Termination no Change in Control of the
Corporation has occurred, no written agreement which contemplates a Change in
Control of the Corporation and which still is in effect has been entered into by
the Employer and no discussions and/or negotiations are being conducted which
relate to the same, then the Employer shall, subject to the provisions of
Section 6 hereof, if applicable:

 

(i)                 pay to the Executive, in equal monthly installments
beginning with the first business day of the month following the Date of
Termination, a cash severance amount equal to the Base Salary which the
Executive would have earned over the remaining term of this Agreement as of his
Date of Termination; provided, however, that if said payments constitute
nonqualified deferred compensation pursuant to IRC 409A and if the Executive is
a "specified employee" as that term is defined under Code Section 409A(a)(2)(B),
the aggregate amount of the first seven installments shall be paid on the first
business day of the seventh month following the Date of Termination, with the
remaining installment payments to be made on the first business day of each
succeeding month; and

 

(ii)               maintain and provide for a period ending at the earlier of
(A) the expiration of the remaining term of the Executive’s employment which
remained immediately prior to the Executive’s Date of Termination or (B) the
date of the Executive’s full-time employment by another employer provided that
the Executive is entitled under the terms of such employment to benefits
substantially similar to those described in this subparagraph (ii)), at no cost
to the Executive, the Executive’s continued participation in all group
insurance, life insurance, health and accident and disability plans in which the
Executive was entitled to participate immediately prior to the Date of
Termination, provided that in the event that the Executive’s participation in
any plan, program or arrangement as provided in this subparagraph (ii) is
prohibited by the terms of the plan or by the Employer for legal or other bona
fide reasons, or during such period any such plan, program or arrangement is
discontinued or the benefits thereunder are materially reduced for all
employees, the Employer shall arrange to provide the Executive with benefits
substantially similar to those which the Executive would have received had his
employment continued throughout such period to the extent such benefits can be
provided at a commercially reasonable cost. In the event such benefits cannot be
provided at a commercially reasonable cost, the Employer shall pay the Executive
that portion of the premiums or other costs of such plans allocable to the
Executive in the year prior to the Date of Termination for the period set forth
in this subparagraph (ii). Nothing provided for in this subparagraph (ii) shall
be construed as to provide for continued participation by the Executive in any
stock option or restricted stock plan or any cash incentive or bonus plan of the
Employer or adversely effect any rights the Executive has with regard to any
vested stock options granted to the Executive, which shall be governed by the
terms of the option grant and the Employer’s stock option plan that such options
were granted under.

 



 

 

 

6.                  Change in Control of the Corporation. In the event of a
Change in Control of the Corporation, then the Employer shall, subject to the
provisions of Section 7 hereof, if applicable:

 

(a)                immediately pay to the Executive, in a single lump sum
payment, a cash amount equal to three (3) times the Executive's Base Salary as
of the date of the Change in Control of the Corporation; provided, however, that
if said payment constitutes nonqualified deferred compensation pursuant to IRC
409A and if the Executive is a "specified employee" as that term is defined
under Code Section 409A(a)(2)(B), the lump sum payment shall be made on the
first business day of the seventh month following the date of the Change in
Control of the Corporation; and

 

(b)               maintain and provide for a period ending at the earlier of (i)
the expiration of thirty-six (36) months from the date a Change in Control of
the Corporation has occurred or (ii) the date of the Executive’s full-time
employment by another employer provided that the Executive is entitled under the
terms of such employment to benefits substantially similar to those described in
this subparagraph (b)), at no cost to the Executive, the Executive’s continued
participation in all group insurance, life insurance, health and accident and
disability plans in which the Executive was entitled to participate immediately
prior to the date of the occurrence of the Change in Control of the Corporation,
provided that in the event that the Executive’s participation in any plan,
program or arrangement as provided in this subparagraph (b) is prohibited by the
terms of the plan or by the Employer for legal or other bona fide reasons, or
during such period any such plan, program or arrangement is discontinued or the
benefits thereunder are materially reduced for all employees, the Employer shall
arrange to provide the Executive with benefits substantially similar to those
which the Executive would have received had his employment continued throughout
such period to the extent such benefits can be provided at a commercially
reasonable cost. In the event such benefits cannot be provided at a commercially
reasonable cost, the Employer shall pay the Executive that portion of the
premiums or other costs of such plans allocable to the Executive in the year
prior to the Date of Termination for the period set forth in this subparagraph
(b). Nothing provided for in this subparagraph shall be construed as to provide
for continued participation by the Executive in any stock option or restricted
stock plan or any cash incentive or bonus plan of the Employer.

 



 

 

 

7.                  Limitation of Benefits under Certain Circumstances. If the
payments and benefits pursuant to Section 6 hereof, either alone or together
with other payments and benefits which Executive has the right to receive from
the Employer, would constitute a “parachute payment” under Section 280G of the
Code, the payments and benefits pursuant to Section 6 hereof shall be increased
in an amount equal to any excise tax imposed under Section 4999 of the Code.

 

8.                  Mitigation; Covenant Not To Compete; Exclusivity of
Benefits.

 

(a)                The Executive shall not be required to mitigate the amount of
any benefits hereunder by seeking other employment or otherwise nor, except as
otherwise provided elsewhere in this Agreement, shall the amount of any such
benefits be reduced by any compensation earned by the Executive as a result of
employment by another employer after the Date of Termination or otherwise.

 

(b)               The Executive hereby agrees that, following the termination of
his employment under this Agreement for any reason, other than following a
Change in Control of the Corporation, he will not, for a period of time equal to
what would have been the then remaining term of this Agreement absent his
termination of employment, directly or indirectly and in any way, whether as
principal or as director, officer, employee, consultant, agent, partner or
stockholder to another entity (other than by the ownership of a passive
investment interest of not more than 5% in a company with publicly traded equity
securities), (i) own, manage, operate, control, be employed by, participate in,
or be connected in any manner with the ownership, management, operation or
control of any business located within 75 miles of the Corporation’s main office
and prior to a Change in Control of the Corporation that competes with any
business of the Employer; (ii) interfere with, solicit on behalf of another or
attempt to entice away from the Employer any project, loan, arrangement,
agreement, financing or customer of the Employer or any contract, agreement or
arrangement that the Employer is actively negotiating with any other party, or
any prospective business opportunity that the Employer has identified; or (iii)
for himself or another, hire, attempt to hire, or assist in or facilitate in any
way the hiring of any employee of the Employer. For the sake of clarification,
in the event of a Change in Control of the Corporation, the covenants described
above in this Section 8(b) will not apply to the Executive regardless of whether
or not the Executive voluntarily resigned or was terminated and regardless of
whether or not the Executive is entitled to the lump sum cash payment described
in Section 6(a).

 

(c)                The specific arrangements referred to herein are not intended
to exclude any other benefits which may be available to the Executive upon a
termination of employment with the Employer pursuant to employee benefit plans
of the Employer or otherwise.

 



 

 



 

9.                  Withholding. All payments required to be made by the
Employer hereunder to the Executive shall be subject to the withholding of such
amounts, if any, relating to tax and other payroll deductions as the Employer
may reasonably determine should be withheld pursuant to any applicable law or
regulation.

 

10.              Assignability. The Employer may assign this Agreement and their
rights and obligations hereunder in whole, but not in part, to any corporation,
bank or other entity with or into which the Employer may hereafter merge or
consolidate or to which the Employer may transfer all or substantially all of
its assets, if in any such case said corporation, bank or other entity shall by
operation of law or expressly in writing assume all obligations of the Employer
hereunder as fully as if it had been originally made a party hereto, but may not
otherwise assign this Agreement or their rights and obligations hereunder. The
Executive may not assign or transfer this Agreement or any rights or obligations
hereunder.

 

11.              Notice. For the purposes of this Agreement, notices and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:

 



To the Employer:   Gary L. Libs     Chairman of the Board of Directors    
Community Bank Shares of Indiana, Inc.     West Spring Street     New Albany,
Indiana 47150             To the Executive:   James D. Rickard       17216
Mallet Hill Drive     Louisville, Kentucky 40245       



   

12.              Amendment; Waiver. No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Executive and such officer or officers as may
be specifically designated by the Board of Directors of the Employer to sign on
their behalf. No waiver by any party hereto at any time of any breach by any
other party hereto of; or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

 

13.              Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the United States
where applicable and otherwise by the substantive laws of the State of Indiana.

 

14.              Nature of Obligations. Nothing contained herein shall create or
require the Employer to create a trust of any kind to find any benefits which
may be payable hereunder, and to the extent that the Executive acquires a right
to receive benefits from the Employer hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Employer.

 



 

 



 

15.              Headings. The section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

16.              Validity. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.

 

17.              Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

18.              Regulatory Prohibition. Notwithstanding any other provision of
this Agreement to the contrary, any payments made to the Executive pursuant to
this Agreement, or otherwise, are subject to and conditioned upon their
compliance with Section 18(k) of the Federal Deposit Insurance Act (12
U.S.C.ss.1828(k)) and any regulations promulgated thereunder.

 

19.              Prior Agreement. The Prior Agreement is hereby replaced and
substituted in its entirety by this Agreement and the Prior Agreement is
accordingly of no further effect.

 

IN WITNESS WHEREOF, this Agreement has been executed and is effective as April
___, 2014.

 

 



  COMMUNITY BANK SHARES OF     INDIANA, INC.     (“Corporation” or “Employer”)  
              By:         Gary L. Libs, Chairman                     JAMES D.
RICKARD     (“Executive”)                   James D. Rickard          

 

 

 



 



 